DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 03/07/2022.
In the application claims 1, 4, 9-10, and 21-23 are pending. Claims 2-3, 5-8, and 11-20 have been canceled.
Applicant’s arguments with respect to claims 1, 4, 9-10, and 21-23 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 4, 22 and 23 are objected to because of the following informalities:  
Claims 4, 22 and 23 recites, “plurality of events incudes” however the preceding independent claims 1 and 21, respectively recites this limitation, and it is unclear to the Examiner whether the dependent claims (i) improperly changing the logic established by claims 4, 22 and 23 or (ii) this should have been recited “plurality of events further incudes…” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9-10, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the new matter requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 recites, “a strobing pattern having a non-varying frequency in response to receiving the first signal…” Specification explicitly states, “strobed illumination (e.g., light and dark cycles repeating at 2 Hz or more… The term strobe should also be understood to encompass patterns that contain strobing portions of varying frequency. A non-limiting example of such a pattern would start flashing at 2 Hz and increase over time to 8 Hz or more before repeating or moving to another pattern… signal lights (e.g., left and right signal) are maintained at the normal 1-2 Hz.” See PG Pub ¶ 0043. Therefore, the specification explicitly establishes that strobing is above 2 Hz and up to 8 Hz at varying frequency and only the turn signal indicator are maintained at the normal 1-2 Hz. Therefore, the specification fail show possession of strobing pattern having a non-varying frequency. Applicant is requested to cite the 
Dependent claims 4, 9-10, and 22-23 are rejected by the virtue of their dependency. 

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bussard (US 6,351,211 B1) in view of Pederson et al. (US 2005/0237219 A1), in view of Knauff (US 5,736,925 A), in view of Ponziani (US 2004/0100373 A1), and further in view of Adams (US 2013/0057160 A1).
 Consider claim 1, Bussard teaches, a vehicle safety system comprising: a microcontroller (12), (Bussard teaches, “FIG. 1 is shows a preferred embodiment of the present invention. Processor 12 is preferably a microcontroller based control unit.” See Col. 3 lines 38-40); 
a plurality of vehicle signal indicator lights, (Bussard teaches, “the invention is a brake strobe system (BSS) providing a state of the art visual warning system designed to prevent accidents and multi-car pileups. When a driver quickly and forcefully applies his brakes, a strobe light (which is built into the third brake light or all brake lights) is activated.” See Col. 2 lines 5-10); 
one or more sensors in communication with at least one vehicle subsystem, (Bussard teaches, “[t]he processor has the ability to receive information from multiple sensors. The most common types of sensors include: brake line pressure, deceleration, proximity, a global positioning device, temperature and light (i.e. a photo sensor).” See Col. 2 lines 25-29); 
wherein the one or more sensors are configured to (i) detect a plurality of events, (Bussard teaches, “[d]eceleration sensors are commonly available automotive components. In another embodiment, deceleration data is derived from the speed of the vehicle as monitored relative to time. They are most often used in air bag crash sensors and anti-lock braking systems.” See Col. 4 lines 11-16) and (ii) output a first signal upon detection of the event, (Bussard teaches, “[p]rocessor 12 receives input signals from brake line pressure sensor 14, temperature sensor 16, proximity sensor 18, photo sensor 20, deceleration sensor 22” See Col. 3 lines 44-46); 
wherein the microcontroller is configured to (i) receive the first signal, (Bussard teaches, “[p]rocessor 12 analyzes the inputs it receives to determine if there is a stop and its deceleration level. The primary factor is the brake line pressure sensor. The specific algorithm used to determine the threshold of an urgent stop is dependent upon the vehicle. If there is an urgent stop detected, stop deceleration signal 32 is a number proportional to the urgency of the stop. An important factor in this stop deceleration determination is the brake line pressure.” See Col. 4 lines 41-49) and (ii) 

With respect to, selectively activate the plurality of vehicle signal lights simultaneously in a strobing pattern in response to receiving the first signal, (Bussard teaches, “[w]hen a driver quickly and forcefully applies his brakes, a strobe light (which is built into the third brake light or all brake lights) is activated.” See Col. 2 lines 8-10. Bussard teaches, “[i]n the event that a car's airbag deploys, the brake strobe system will automatically activate and provide a flashing signal to warn other drivers and alert emergency response personnel.” See Col. 2 lines 43-46. The fact that Bussard teaches to activate and strobe all brake lights inherently implies simultaneously. Bussard teaches, “[t]he processor serves three purposes: on-off switch, speed control and intensity control. The processor has the ability to receive information from multiple sensors. The most common types of sensors include: brake line pressure, deceleration, proximity, a global positioning device, temperature and light (i.e. a photo sensor). The processor then processes this information and determines how quickly and intensely the light bulb should blink.” See Col. 2 lines 24-31. Bussard teaches, “[t]he harder a driver brakes, the faster and brighter the strobe blinks, thereby warning other drivers of potential hazards and the deceleration of the vehicle.” See Col. 2 lines 10-13). 

With respect to, a plurality of vehicle turn signal indicator lights (LED) and selectively activate the plurality of vehicle turn signal lights simultaneously in a strobing pattern in response to receiving the first signal, in an analogous art, Pederson teaches, “[l]ight bars or emergency lights of the type used on emergency vehicles such as fire trucks, police cars, and ambulances, utilize warning signal lights to produce a variety of light signals.” See ¶ 0002. Pederson teaches, “the controller 50 may control warning each warning signal lamp 200 is capable of producing light signals which are independent and/or different from those produced at another location about an emergency vehicle 104. For example, a front left turn signal may produce a red colored light while simultaneously a front right turn signal may produce an amber colored light and a right rear turn signal may produce a green colored light and a left rear turn signal may produce a blue colored light… It should also be noted that the controller 50 may simultaneously illuminate all LED warning signal lamps 200 to produce a flashing or strobe light which may be particularly useful in certain emergency situations.” See ¶ 0157.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Bussard and have all turn signal lights strobe as suggested by Pederson in ¶ 0157, in effort to, simultaneously illuminate all LED warning signal lamps 200 to produce strobe light, “which may be particularly useful in certain emergency situations”. 

With respect to, a plurality of vehicle turn signal lights including a light emitting diode (LED) visible on a left front corner of the vehicle, an LED visible on a right front corner of the vehicle, an LED visible on a left rear corner of the vehicle, and an LED visible on a right rear corner of the vehicle, See Pederson ¶ 0157 “the controller 50 may simultaneously illuminate all LED warning signal lamps 200”; nonetheless, in an analogous art,  Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. Examiner is not relying on Knauff to teach that plurality of vehicle turn signal lights are LED since Pederson explicitly anticipate that the vehicle turn signal lights are LED lamps 200. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson of and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 

With respect to, “wherein the plurality of events includes at least activation of vehicle hazard lights and activation of an antilock brake system of the vehicle.” Bussard teaches, “[d]eceleration sensors are commonly available automotive components. In another embodiment, deceleration data is derived from the speed of the vehicle as monitored relative to time. They are most often used in air bag crash sensors and anti-lock braking systems.” See Col. 4 lines 11-16. When a driver quickly and forcefully applies his brakes, a strobe light (which is built into the third brake light or all brake lights) is activated.” See Col. 2 lines 5-10. nonetheless, in an analogous art, Ponziani teaches, “a system which functions in both intelligent mode as well as ‘lane change’ mode with the same physical motion from the driver on the stalk.” See ¶ 0020. Ponziani teaches, “[i]ntelligent software programmed  “[t]he function of four way hazard flashers can be incorporated into the system function, integrating especially well when the turn signal computer 12 is part of the ABS system. If the antilock braking system is activated due to a maximum braking mode reached by the vehicle, in addition to modulating brake function, the computer 12 could activate both the left and the right turn signals at normal flashing cycle speed or at a faster than normal flash speed.” See ¶ 0101.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson-Knauff and have the hazard flasher activated in response to a signal from the ABS system as suggested by Ponziani ¶ 0101 in an effort to alert the surrounding vehicles a possibility of a hazardous situation. 

With respect to, “a strobing pattern having a non-varying frequency” in an analogous art, Adams teaches, “a vehicular lighting apparatus that works in combination with a vehicular source of electrical power. The lighting apparatus includes a lighting array having a plurality of operational modes, a microprocessor to control the lighting array, and means for selecting one of a plurality of the operational modes to be performed by the lighting array.” See ¶ 0007. “The plurality of operational modes that may be performed by the lighting array includes operating with a first constant intensity, operating with a second constant intensity, strobing with a first frequency, strobing with a second frequency, cycling with increasing and decreasing intensity, operating at a user defined intensity, and nonoperating.” See ¶ 0009.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson-Knauff-Ponziani and allow the driver to preselect the operating mode of the strobe lights as suggested by Adams in an effort to provide a user friendly strobing system. 

Consider claim 4, the vehicle safety system of claim 1, wherein the plurality of events [further] includes at least one of an airbag deployment by the vehicle, a rollover over of the vehicle, and activation of a stability control system of the vehicle, Bussard teaches, “[i]n the event that a car's airbag deploys, “the brake strobe system will automatically activate and provide a flashing signal to warn other drivers and alert emergency response personnel.” See Col. 2 lines 43-46);


Consider claim 21, every limitation of claim 21 has been addressed in the rejection of claim 1, See rejection of claim 1. 

Consider claim 22, the vehicle safety system of claim 21, wherein the plurality of events includes at least anti-lock brake activation and air bag deployment events, See rejection of claim 1. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bussard (US 6,351,211 B1), in view of Pederson et al. (US 2005/0237219 A1), in view of Knauff (US 5,736,925 A), in view of Ponziani (US 2004/0100373 A1), in view of Adams (US 2013/0057160 A1), and further in view of Fazi (US 2014/0149025 A1).
Consider claim 9, the vehicle safety system of claim 1, wherein the microcontroller comprises a body control module having operative control over signal lights, Specification defines body control module as “any electronic or electromechanical mechanical device with control or programmable control (whether or not reprogrammable) over the signal lights or hazard lights of a car is considered a BCM.” See ¶ 0056. Although, examiner is not permitted to read the specification into the claims. (Bussard teaches, “[p]rocessor 12 is preferably a microcontroller based control unit. It includes a programmable read-only memory for storage of its operating program and related algorithms. In addition, it includes random access memory for interim calculations and program operation. Processor 12 receives input signals from brake line pressure sensor 14, temperature sensor 16, proximity sensor 18, photo sensor 20, deceleration sensor 22, windshield wiper switch 24, hazard light switch 26 and fog light switch 28.” See col. 3 lines 39-47. Bussard teaches, “[p]rocessor 12 combines the above signals to provide two signals to strobe circuit 30.” See col. 4 lines 36-37. Nonetheless, in an analogous art, Fazi teaches, “[a]n aftermarket remote start module 160 is installed in the vehicle 110 and is in digital communication with the vehicle 110 through a data bus interface 162, which is interfaced through the vehicle data bus network 120.” See ¶ 0020. Fazi teaches a CAN bus 120, “a vehicle 110 having data bus network 120 in electronic communication with various vehicle devices associated with starting of an automobile.” See ¶ 0018. Fazi further teaches, “[u]pon selection from memory 164 of the start engine data command by the controller 165 the command is sent 320 to the vehicle data bus 120 for receipt by the body control module of the vehicle to initiate engine start” See ¶ 0027 and Fig. 1).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson-Knauff-Ponziani-Adams and have interface connected to vehicle data bus that can converts analog signals generated by aftermarket systems to digital signals that can be utilized to control devices in the vehicle, as suggested by Fazi, in an effort to make “an aftermarket remote vehicle … system that is easily configurable to allow for the use of a factory installed …” system.

Consider claim 10, the vehicle safety system of claim 1, further comprising a shared vehicle data bus that transports the first signal from the one or more sensors to (Fazi teaches, “[a]n aftermarket remote start module 160 is installed in the vehicle 110 and is in digital communication with the vehicle 110 through a data bus interface 162, which is interfaced through the vehicle data bus network 120.” See ¶ 0020. Fazi teaches a CAN bus 120, “a vehicle 110 having data bus network 120 in electronic communication with various vehicle devices associated with starting of an automobile.” See ¶ 0018. Fazi further teaches, “[u]pon selection from memory 164 of the start engine data command by the controller 165 the command is sent 320 to the vehicle data bus 120 for receipt by the body control module of the vehicle to initiate engine start” See ¶ 0027 and Fig. 1).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bussard (US 6,351,211 B1), in view of Pederson et al. (US 2005/0237219 A1), in view of Knauff (US 5,736,925 A), in view of Ponziani (US 2004/0100373 A1), in view of Adams (US 2013/0057160 A1), and further in view of DeYoung (US 2005/0099286 A1).
Consider claim 23, the vehicle safety system of claim 21, wherein the plurality of events includes at least events detected by an accelerometer, Bussard does not go in details of the sensor detecting rapid deceleration, in an analogous art, DeYoung teaches, “An accelerometer is added to detect rapid deceleration, such as would occur with very hard braking.” See ¶ 0032.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bussard-Pederson-Knauff-Ponziani-Adams and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683